TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00594-CV


Ricky Thomas Lovell, Appellant

v.

Texas Department of Insurance Workers' Compensation Division Network, Healthcare
Provider, and Travelers Indemnity Company, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-08-002370, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant sued for claims related to workers' compensation decisions for himself and
his wife. (1)  Appellant named as defendants Travelers Indemnity Company (misidentified as Travelers
Insurance Group), Texas Department of Insurance Division of the Texas Workers Compensation
Network ("TDI"), a party identified only as "Health Care Provider," Amerisure Insurance Company,
and Hardee Landry, Inc.  On September 9, the trial court granted a plea to the jurisdiction filed by
Hardee Landry and Amerisure, and those claims were later severed into a separate cause.  On
September 18, appellant filed three documents titled "Motion to Appeal" or simply "Appeal."  On
October 29, 2009, the trial court signed an order granting appellant's motion for nonsuit of Travelers;
the order was signed by appellant and his wife with the notation, "approved and entry requested."
	It is not entirely clear what appellant is appealing from, (2) but the document that he
filed as his brief complains about Travelers' behavior in processing insurance claims filed on behalf
of either appellant or his wife.  Although appellant also complains that TDI did not follow its rules
related to maximum medical improvement ratings, he closes his brief by apparently asking us to hold
Travelers responsible for withholding treatment or payment for treatment and not to hold TDI at
fault.  We therefore interpret appellant's claims as being against Travelers alone, despite TDI and
Health Care Provider being named as appellees.  The trial court has informed us that no judgment
or order has been rendered by the trial court with relation to TDI and Health Care Provider.  A
response from appellant addressing the issue of our jurisdiction has not provided us with any
jurisdictional basis.  We may not exercise jurisdiction over an interlocutory appeal unless authorized
by statute.  See, e.g., Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West 2008).  Because claims
remain pending against TDI and Health Care Provider in the underlying lawsuit, the appeal is an
unauthorized interlocutory appeal.  We have no choice but to dismiss for want of jurisdiction.  Tex.
R. App. P. 42.3(a).
					___________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed on for Want of Jurisdiction
Filed:   March 18, 2011
1.   Appellant is a pro se litigant and his pleadings, briefing, and claims and arguments are
somewhat difficult to navigate.  His pleadings in the trial court named himself and his wife, Shannon 
Lovell, as plaintiffs, but the appeal is in appellant's name alone.
2.   One of the documents filed as a notice of appeal seems to name TDI, Health Care Provider,
Travelers, and Amerisure as appellees, but Amerisure is no longer a party to the underlying cause,
and the record does not show that any action was taken with regard to TDI or Health Care Provider.